DETAILED ACTION
Claims 1-8 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “a membrane member having permeability to water vapor and substantially no permeability to the measurement target gas, wherein at least a portion of the first installation part in contact with the membrane member is made of insulating ceramic material or resin material” in amended claim 1 is not obvious over the prior art.  The pertinent prior art, Takahashi (JP 2006126160, using its corresponding US Patent Pub. 2005/0217370 for citation) teaches a gas sensor (Fig. 2) including a gas permeable cap 1 that is made of ceramics with gas permeability (Fig. 2; [0030] lines 3-4), which has a function of protection having a function of protecting the gas sensing element from various environmental factors (Fig. 2; [0008], lines 1-2), but it does not teach a membrane member and a portion of the installation part in contact with the membrane member is made of insulating ceramic material or resin material.
The pertinent prior art, Abe (JP 2010237007, a machine translation used for citation), teaches a hydrogen sensor (Fig. 1-2; [0023] line 3: the hydrogen sensor 1) including a housing 20 covering the gas detection elements 40 and a dew condensation water guide member 50A (Fig. 2-3; [0023] lines 3-6).  The housing 20 is made of PPS, PBT, or epoxy, or a metal ([0030] lines 1-2).  The gas introduction port 24 is provided with a laminate S in which a water repellent filter 26, an explosion-proof filter 27, and a heater 28 are laminated (Fig. 3; [0031] lines 1-2).  Here, Abe teaches the portion of the 
The pertinent prior art, Watanabe (U.S. Patent Pub. 2015/0226688) teaches a gas detector 90 (Fig. 1, [0029] line 1), including a conduction type detecting element assembly 10 (Fig. 1; [0029] lines 3-4).  A housing 92 houses a wiring board 93 on which the detecting element assembly 10 is mounted (Fig. 1; [0029] lines 10-11).  The housing 92 of the gas detector 90 is formed of an electrically nonconductive resin ([0029] lines 11-12), and has a gas introduction section 94 for introducing gas to be detected into the housing 92 (Fig. 1; [0029] lines 20-22).  In the gas introduction hole 94, there is provided a metal member 95 having a plurality of gas flow passages for allowing passage of gas to be detected (Fig. 1; [0029] lines 23-26).  A water repellent filter 96 is disposed under the metal member 95 to prevent entry of water from the gas introduction hole 94 (Fig. 1; [0029] lines 57-61).  Thus, Watanabe teaches the housing 92 in contact with the water repellent filter 96 is made of resin ([0029] lines 11-12), but it does not teach the water repellent filter (i.e., the membrane member) having permeability to water vapor and substantially no permeability to the measurement target gas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                       
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795